DETAILED ACTION
This action is responsive to the Amendment filed on 09/28/2021. Claims 1, 3, 5-8 are pending in the case. Claims 2, 4 are canceled. Claims 1 and 8 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 09/28/2021 (hereinafter Response), Applicant amended Claims 1, 3, and 8; cancelled Claims 2, 4; Amended the Disclosure (title, drawings, specification); and argued against all objections and rejections previously set forth in the Office Action dated 07/01/2021.
Applicant's amendments to the disclosure (title, drawings, specification) are acknowledged.
Applicant’s amendment to claims 1, 3, and 8 to further clarify the metes and bounds of the invention are acknowledged. It is noted that Applicant’s amendments do not change the interpretation of the independent claims (e.g. to normalize/standardize the size of displayed images based on the size of one image selected as the “standard size”).  Applicant’s amendments were made purely to overcome previous rejections under 35 USC 112.
Response to Amendment/Arguments
In response to Applicant's amendment to the drawings, specification, and title, the previous objections to the drawings, specification, and title are respectfully withdrawn.
In response to Applicant’s amendment to claim 3, the previous objection to the claim is respectfully withdrawn.
In response to Applicant’s amendment to claim 8, the claim is no longer subject to interpretation under 35 USC 112(f). Examiner notes for completeness that “circuitry configured to: “ perform the method steps of claim 1 is supported in at least [0058] of the specification as originally filed, which reads in part “The image display section 2 includes a not-shown display driving circuit that outputs a signal for causing a liquid crystal panel or the like to display an image” and [0059-0060]  which reads in part “The control section 3 is a device that controls the sections of the viewer 10,...based on the programs stored in the ROM.”
In response to Applicant’s cancelation of claim 4, the previous rejections under 35 USC 112(a) and 112(b) of claims 4 are rendered moot.
In response to Applicant’s cancelation of claim 2, the previous rejection under 35 USC 112(b) of claim 2 is rendered moot.
In response to Applicant’s amendment to claims 1 and 8, the previous rejection of claims 1, 3, 5-8 under 35 USC § 112(b) is respectfully withdrawn.
In response to Applicant's argument that GOOSSENS does not anticipate claim 1 under 35 USC 102(a)(1) (see Response, starting page 12), Examiner respectfully disagrees.
As amended, claim 1 requires “reducing, with respect to the first size, one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size.” 
Applicant’s arguments, presented with mapped drawings from GOOSSENS are not persuasive. In FIG 1A, GOOSSENS clearly shows several different application windows which have varying sizes (106, 108, 110, 112). In FIG 1B, GOOSSENS shows a displayed row of reduced images (138, 140, 142) and one centrally-located larger image (136) which clearly show the contents of the open application windows (108, 110, 112 are reduced; 106 is the central). Further, in FIG 1C, as the user navigates left, now windows 138’, 136’, 142’ are reduced, while 140’ is large because it is in focus.
To emphasize, all the original windows may have different sizes, in FIG 1B three open windows have a standardized reduced size, and in FIG 1C, the window which was much larger now is approximately the same standardized reduced size (reducing, with respect to the first size one of an enlargement magnification for the nonstandard image having a size larger than the first size).
 [0099] In some implementations, the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations.
[0101] In some implementations, the sizes of the windows in the secondary locations can be scaled such that the relative sizes of the windows remain constant. By maintaining the relative sizes of the windows, this provides an additional visual cue to users to recognize an open window from the browsable parade.


    PNG
    media_image1.png
    437
    837
    media_image1.png
    Greyscale
Thus all of the windows in FIG 1A which have different original sizes may be displayed at a reduced size (shown in either FIG 1B or 1C) where the reduced size may be approximately uniform (appropriately scaled down so that all the images fit within the region) or with some applied scaling so that their relative sizes is constant (but still all fit within the limited space). 
Applicant acknowledges the windows displayed in the secondary location may be shrunken (see Response page 14). Applicant’s argument appears to rely on specific mapping of window 106 in FIG 1A as “the standard window” (illustrated in Applicant’s Response page 15), but as can be clearly seen in FIG 1C. the 
The rejection of claim 1 is respectfully maintained, restated in response to Applicant’s amendment.
As Applicant makes no other arguments with respect to the rejection of independent claim 8 or dependent claims 5-7 (see Response page 16) these rejections are maintained for the same reason.
As Applicant relies on the argument with respect to claim 1 for dependent claim 3 (see Response page 17) this rejection is maintained for the same reason.
Examiner note
In the independent claims, the operational step specify display sizes of the standard image and the nonstandard image as claimed is not recited as based (even in part) on the reduce[d] enlargement magnification… or reduction magnification for the nonstandard image... Examiner has assumed this connection solely in the interests of compact prosecution. 
Note that it is improper to import any limitations from the specification into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOOSSENS et al. (Pub. No.: US 2012/0131495 A1, previously cited).
Regarding claim 1, GOOSSENS teaches the display method comprising:  
a specifying step of, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size (see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; note that this is consistent with the instant application as originally filed [0053]… The original image P may be an icon of an application program or an operation screen of the application program; see FIG 1B showing same display windows either shrunken or centrally in focus; “image group including standard image of first size and non-standard image having second size” is assumed to be the scaled versions of the windows in FIG 1B), 
reducing, with respect to the first size one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
and specifying display sizes of the standard image and the nonstandard image (in order to generate FIGs 1B and 1C, three- dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); and
a display step of displaying, based on the specified display sizes, images including the standard image and the nonstandard image (as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size).
Regarding dependent claim 5, incorporating the rejection of claim 1, GOOSSENS further teaches wherein, in the image group, a part of the images overlaps an image located behind the images (as can clearly be seen in FIG 1B, image 138 is behind image 140; note [0092-0093] windows appear rotated and partially obscure other windows).
Regarding dependent claim 6, incorporating the rejection of claim 1, GOOSSENS further teaches wherein, in the display step, the images are displayed to incline (as can be seen in FIG 1B; note [0092-0093] windows appear rotated and partially obscure other windows).
Regarding dependent claim 7, incorporating the rejection of claim 1, GOOSSENS further teaches wherein the display step includes a first step of determining, based on the display sizes specified in the specifying step, arrangement positions where the images are arranged and a second step of displaying the images in the arrangement positions ([0094] spacing between windows can be adjusted based on the amount of obscuration and/or number of windows to be displayed).
Regarding claim 8, GOOSSENS teaches the display device comprising circuitry (structural components in FIG 9) to:
display an image (evidenced in any of FIGs 1A-1C, where “image” is interpreted in view of the disclosure as originally filed [0053]… The original image P may be an icon of an application program or an operation screen of the application program
acquire, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size, the first size of the standard image and the second size of the nonstandard image (see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; see FIG 1B showing same display windows either shrunken or centrally in focus; “image group including standard image of first size and non-standard image having second size” is assumed to be the scaled versions of the windows in FIG 1B);
reduce, with respect to the first size, one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
specify display sizes of the standard image and the nonstandard image (in order to generate FIGs 1B and 1C, three dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); and
display, based on the specified display sizes, images including the standard image and the nonstandard image (as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GOOSSENS as applied to claim 1, further in view of WEISSTEIN, Eric W. ("Rectangle." From MathWorld--A Wolfram Web Resource. 2011. Retrieved from [http://mathworld.wolfram.com/Rectangle.html] via Internet Archive on [06/21/2021]. 2 pages. previously cited)
Regarding dependent claim 3, incorporating the rejection of claim 1, GOOSSENS does not appear to expressly disclose wherein, in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images. GOOSSENS relies on the width and the height of rectangular windows (see e.g. [0068] open windows can adopt different lateral dimensions [0089] the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GOOSSENS and WEISSTEIN before them, to have combined GOOSSENS (recording the size of a rectangular window (image) using width and height) and WEISSTEIN (determining the diagonal size of a rectangle using width and height ) and arrived at in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images by applying the well-understood mathematical technique for determining the diagonal of the rectangle in order to have a simpler comparison of size (that is, rather than comparing lengths, then widths (or widths, then lengths) to determine how similar two rectangles are; only one comparison of the computed diagonals is needed).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in addition to the references provided in the previous office action:
US 4808987 A (An image data file storing and retrieval system is disclosed. In registering an image, partial areas of the image are enlarged and/or reduced at an independent magnification for each partial area, …) Noting that the concept of each image (or portion of an image) having its own individual magnification is known in the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Amy M Levy/Primary Examiner, Art Unit 2179